Exhibit ARTICLES OF INCORPORATION OF GREAT PLAINS ENERGY INCORPORATED (As amended May7, 2009) The undersigned natural person(s) of the age of eighteen years or more for the purpose of forming a corporation under the General and Business Corporation Law of Missouri adopts the following Articles of Incorporation: ARTICLE ONE The name of this corporation shall be GREAT PLAINS ENERGY INCORPORATED. ARTICLE TWO The address, including street and number, if any, of the corporation's initial registered office in this state is 1201 Walnut, Kansas City, Jackson County, Missouri64106, but it shall have power to transact business anywhere in Missouri, and also in several states of the United States if and when so desired under the respective laws thereof regarding foreign corporations.The name of its initial agent at such address is Jeanie Sell Latz. ARTICLE THREE The amount of authorized capital stock of the Company is One Two
